DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06/09/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendment
The amendment filed on 15 June 2021 was accepted and entered.  Accordingly, claim(s) 1, 9, and 22 has/have been amended.  Claim(s) 2, 6-7, 10-11, 13-14, and 16-21 has/have been cancelled.  Claim(s) 29-33 has/have been newly added.  Thus, claims 1, 3-5, 8-9, 12, 15, and 22-33 are currently pending in this application.

Allowable Subject Matter
Claims 1, 3-5, 8-9, 12, 15, and 22-33 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3-5, 8, and 22-28, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a system for internally inspecting a tubular composite part to identify and measure adhesive flow therewith comprising: namely, the plurality of optical fibers extending radially outward from the endpoint adapter have an increased density proximate regions of the tubular composite part having a relatively higher susceptibility to accumulation of adhesive than other regions of the tubular composite part.
Regarding claims 9, 12, and 15, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, an endpoint adapter assembly comprising: namely, the endpoint adapter comprises at least three frames including first and second end frames and an intermediate frame disposed between the first and second end frames, wherein the at least three frames are spaced apart in a longitudinal direction from and operably connected to one another, and wherein the plurality of optical fibers extend radially outward from the intermediate frame.
Regarding claims 29-33, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a system for internally inspecting a tubular composite part to identify and measure adhesive flow therewith comprising: namely, the end adapter comprises at least three frames including a first end frame, a second end frame, and an intermediate frame disposed between the first end frame and the second end frame, wherein the at least three frames are spaced apart in a longitudinal direction from and operably connected to one another, and a plurality of optical fibers extend radially outward from the intermediate frame.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286.  The examiner can normally be reached on Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/C.F./Examiner, Art Unit 2884